Citation Nr: 0119457	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  96-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Father


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service in the Army National 
Guard from October 1986 to February 1987 and from December 
1990 to September 1991, with approximately four years, nine 
months of prior inactive service.  The veteran's Reserve 
obligation termination date was listed as February 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision from the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a respiratory disability.

The veteran and his father provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In February 1999 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a respiratory disability, and 
remanded the case to the RO for further development and 
adjudicative action.

In December 2000 the RO denied entitlement to service 
connection for a respiratory disability on a de novo basis.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative medical evidence of record shows that the 
veteran's respiratory disability cannot satisfactorily be 
dissociated from his active service. 


CONCLUSION OF LAW

A respiratory disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000), Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303(d) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A pre-service nursing assessment dated from January 1985 
documented a history of asthma.  Other medical records dated 
between October 1984 and December 1984 do not document a 
history of asthma.  There is no actual diagnosis of asthma in 
these records.  

In an undated Medical Pre-Screening Form (DD Form 2246) the 
veteran denied having asthma or other respiratory problems.  

In his June 1986 enlistment examination, the veteran reported 
a history of childhood asthma at the age of three.  It was 
indicated that the condition was treated and that it was only 
a single episode with no others since the age of three, and 
none in adult life.  Examination of the respiratory system 
was normal.  

In October 1986 the veteran was seen with complaints of right 
knee pain and asthma.  It was noted that the duration of the 
asthma was 19 years.  The lungs were clear on examination and 
the pertinent diagnosis was asthma by history.  Another 
progress note from October 1986 also indicated a complaint 
of, in pertinent part, asthma with a duration of 22 years.  

A December 15, 1990 medical record noted that the veteran 
became dizzy while in the gas chamber and passed out.  He was 
noted as being an asthmatic.  Examination was negative for 
abnormalities.  

Another medical record from December 1990 noted that the 
veteran had experienced syncope while "breathholding" in a 
gas chamber.  On examination, he was in no apparent distress 
but reported feeling a little light headed.  The lungs were 
clear to auscultation.  A diagnosis of low CO2 syncope was 
noted.  

The DD Form 214 establishes that the veteran served in 
Southwest Asia from December 31, 1990 to August 10, 1991.  

On examination on April 10, 1991 it appears that the veteran 
initially reported a history of asthma but then crossed this 
out and marked that he did not have a history of asthma.  He 
denied all other respiratory complaints, including shortness 
of breath.  Examination of the lungs and chest was normal.  
Subsequent service medical records document no complaints or 
diagnosis of a respiratory impairment.  

In September 1991, prior to his discharge from active duty, 
the veteran submitted a formal claim for service connection 
of, in pertinent part, shortness of breath.  He contended 
that this symptom first manifested itself on April 7, 1991.  
He indicated no post-service treatment for this condition.  
He reported that he was currently in the National Guard and 
that his status was inactive.  

In March 1992 the RO denied service connection for shortness 
of breath and for asthma.  This decision was not appealed and 
became final.  

In February 1994 the veteran submitted a statement requesting 
service connection for a respiratory disorder.  He reported 
that he was born with an asthma problem but that he had had 
no problems with asthma since the age of three.  He reported 
that he did not smoke or drink.  

The veteran reported that his lungs were clear before going 
over to Saudi Arabia; however, upon returning from Saudi 
Arabia he reported having great difficulty in breathing which 
restricted his functions during "PT" tests with his 
National Guard unit.  

An Authorization for Medical Care and Report of 
Injury/Illness/Disease noted a diagnosis of obstructive lung 
disease, that the veteran was in Southwest Asia at the time 
of this disease, and that the location of where the disease 
occurred was in Southwest Asia.  However, it noted that the 
date of the disease was October 2, 1991.  It was commented 
that he had begun having breathing problems "after" his 
return from Southwest Asia.  However, it was also concluded 
that the disease was incurred in the line of duty.  

On July 18, 1994 the veteran underwent a medical evaluation 
by Dr. AZ.  Dr. AZ recalled that the veteran's complaints 
stemmed from his duty in Southwest Asia, including Kuwait, 
during which he was exposed to burning oil wells.  It was 
noted that he had had some respiratory discomfort, decreased 
stamina for work and exertion, and an intermittent cough 
since that time.  He recalled that examination revealed mild 
obstructive changes.  

The July 18, 1994 chest x-ray report is on file and is 
documented as normal.  

In a Physician's Statement Form, Dr. AZ noted that the 
veteran had obstructive lung disease.  

In a DA Form 2173 Statement of Medical Examination and Duty 
Status, Dr. AZ noted that the veteran's disease was first 
incurred on October 2, 1991.  It was noted that his 
organization and station at this time was the 1404th "Trans 
Co (LMT) (-) Show Low, AZ."  Dr. AZ characterized the 
problem as an injury and that the diagnosis was increased 
exertional dyspnea for the last three years with moderate 
obstructive lung disease.  Dr. AZ did not mark in any of the 
spaces provided for determining whether the injury was 
incurred in the line of duty.  

In the second half of the form, completed by another official 
other than Dr. AZ, it was noted that the veteran began having 
trouble with breathing upon his return from Southwest Asia 
and that he immediately reported it to the VA Hospital in 
Phoenix, Arizona.  It was determined that a formal line of 
duty investigation was required and also noted that the 
injury was considered to have been incurred in the line of 
duty.  

Records from White Mountain Family Practice document 
treatment of various medical problems between February 1994 
and June 1996.  These records document intermittent 
evaluation and treatment of respiratory complaints.  

In June 1994 the veteran was seen for bronchial asthma "per 
[the] VA hospital."  He complained of shortness of breath 
with minimal exertion.  He noted that he was in Saudi Arabia 
when the oil fields were burning and stated that his symptoms 
started when he returned.  It was also noted that he had 
asthma as a child.  

Examination revealed decreased breath sounds in the lower 
lobes.  Chest x-rays were indicated as showing no evidence of 
acute disease.  The assessment was asthma "per patient" and 
positive obstructive disease.  Treatment was prescribed.  

A July 1994 pulmonary function report from White Mountain 
Family Practice noted that the veteran was not a smoker.  It 
was also noted that he had breathing problems and an abnormal 
chest x-ray.  The study revealed a moderate obstruction.  The 
noted x-ray report is not on file.  

In August 1994 the veteran reported continued dyspnea with 
exertion and occasionally at rest in spite of the use of 
inhalers.  

Follow-up notes show some improvement on theophylline but 
that this medicine could only be tolerated up to a certain 
dosage.  In October 1994 it was noted that a chest x-ray 
showed no changes and that pulmonary function testing was 
"somewhat improved."  The assessment was chronic 
obstructive pulmonary disease (COPD).  

In September 1994 the veteran underwent a Persian Gulf War 
physical examination.  He reported, in pertinent part, 
shortness of breath and diminished exercise tolerance.  It 
was noted that pulmonary function testing was normal.  He 
denied any history of smoking.  

The veteran reported that he had been experiencing shortness 
of breath since about three months after his return from 
Southwest Asia.  

On examination, the lungs were clear and a chest x-ray showed 
no evidence of active pulmonary disease.  

The assessment was resting chest pain, dyspnea and exertional 
dyspnea.  

In July 1995 the veteran returned for a follow-up of his 
lungs.  It was noted that he was no longer using inhalers.  
He reported fatigue with minimal exercise.  On examination, 
the lungs were clear to auscultation.  The assessment was 
shortness of breath.  

The assessment in September 1995 was a reactive airway.  
Subsequent records document continued treatment of his 
respiratory disease but do not document specific complaints 
or diagnoses regarding his respiratory condition.  

On VA general medical examination in August 1996 the veteran 
attributed his lung problems to his exposure to burning oil 
wells and his ingestion of "anti-chemical" pills while he 
was in Southwest Asia.  He denied any history of smoking.  He 
reported having asthma until the age of three but no 
subsequent problems.  He denied any history of pneumonia.  

The veteran presently complained of, in pertinent part, 
shortness of breath with exertion and intermittent coughing 
spells.  Examination found the chest to be "good" and the 
lungs were clear to auscultation.  No respiratory diagnosis 
was documented.  A chest x-ray was normal.  

In November 1996 the veteran's father reported that he had 
not had any trouble with asthma since the age of three, and 
that he did not have any breathing problems before going over 
to Saudi Arabia.  

In March 1997 a hearing before the RO was conducted.  It was 
contended that the veteran did not have a respiratory 
condition prior to entering service and that the diagnosis of 
asthma was made at a very young age.  Tr., p. 2.  

It was further contended that the veteran's mother had 
concluded that he had asthma when he was a child, but that a 
doctor later determined the cause of the veteran's (as a 
child) breathing problems was not asthma.  Tr., p. 17.  It 
was contended that the current respiratory condition was 
incurred as a result of his service in Southwest Asia.  Id.  

The veteran testified that he did not have any breathing 
problems prior to going to Saudi Arabia.  He testified that 
he was aware of his reported history of childhood asthma but 
stated that he never had a problem with breathing growing up.  
Id.  

The veteran contended that he was exposed to smoke from 
burning oil wells while he was in Southwest Asia; however, he 
reported that he did not have any respiratory problems while 
he was over there.  Tr., pp. 4-6.  He reported that he did 
not start having symptoms until a couple of weeks after he 
returned to the United States.  Tr., p. 6.  

On VA respiratory examination in February 2000, the veteran 
denied having any respiratory problems until after four or 
five months after his return from Saudi Arabia, when he began 
having shortness of breath with exertion.  A history of 
asthma was noted; however, he disputed this diagnosis and 
noted that treatment for his asthma had been ineffective.  

Examination revealed decreased breath sounds at both extreme 
posterior bases.  There was hyperresonance over the 
precordium on percussion.  The impression was exertional 
dyspnea, "which would best fit with exercise induced 
asthma."  

Pulmonary function studies were subsequently performed and 
revealed mild obstructive lung disease which the examiner 
concluded was consistent with mild asthma.  

In a June 2000 addendum, the VA examiner concluded that there 
was no evidence that the veteran's exercise induced asthma 
preexisted service.  The examiner went on to conclude that 
the exercise induced asthma began after separation from 
service.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2000).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096 (2000).  

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, a respiratory 
disability.  Therefore, any deficiencies in the duty to 
assist will not prejudice the veteran in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that there is an approximate balance of 
positive and negative evidence, and that the benefit of the 
doubt should therefore be applied in favor of the veteran.  
See Gilbert, supra.  

The record shows that the veteran has a current respiratory 
disability.  Pulmonary function testing has been interpreted 
as revealing mild to moderate obstructive lung disease, and 
the veteran was recently diagnosed with exertional asthma.  
He has also been diagnosed with COPD and reactive airway 
disease.  

There is some evidence suggesting a remote history of asthma.  
The veteran has previously reported a history of childhood 
asthma.  He has since attempted to deny ever having asthma at 
all.  

Regardless, there is no pre-service diagnosis of asthma.  
Enlistment examination did not document a diagnosis of 
asthma.  Further, even when the veteran did report a history 
of asthma, he generally would clarify that he did not suffer 
from this problem after the age of three.  This account is 
reported with relative consistency throughout the record, and 
was reported even on the initial enlistment examination.  
This account is supported by the lack of a pre-service 
diagnosis of asthma, as well as the lack of one on enlistment 
examination and in service.  

Therefore, the Board concludes that clear and unmistakable 
evidence has not been presented to rebut the presumption of 
soundness on enrollment into service.  38 C.F.R. § 3.304.  

The veteran has contended that his current respiratory 
disorder has resulted from his service in Southwest Asia.  
There is no record of the veteran receiving treatment for a 
respiratory disorder while he was in the service; however, he 
has stated that he did not first notice the symptoms until 
shortly after his return from Saudi Arabia.  He has also 
denied having any actual breathing problems while he was in 
Southwest Asia.  

There are two pieces of medical evidence which specifically 
address the issue of whether the veteran's current 
respiratory disorder was incurred in service.  

The February 2000 VA examiner concluded in a June 2000 
addendum that the veteran's exercised induced asthma had its 
onset after the veteran's release from active military duty.  

On the other hand, while noting at one point that the date of 
onset was in October 1991, after his return from Southwest 
Asia, Dr. AZ also noted that the veteran had been having 
difficulty since his service in Southwest Asia.  In addition, 
the only history noted by Dr. AZ was the veteran's history of 
exposure to smoke from burning oil.  In this regard, the 
record indicates that the veteran does not have a history of 
smoking cigarettes.  

Furthermore, in a DA Form 2173 Statement of Medical 
Examination and Duty Status, it was concluded that the 
veteran's exertional dyspnea and obstructive lung disease was 
incurred in the line of duty.  

Thus, there is evidence in favor of the claim and evidence 
against the claim.  In this case, the Board is of the opinion 
that such conflicting evidence is in relative balance, and 
that the benefit of the doubt should therefore be applied to 
the veteran.  

Applying the benefit of the doubt rule, the Board finds that 
the veteran's current respiratory disorder cannot be 
satisfactorily dissociated from his period of active service.  
Therefore, the Board concludes that a respiratory disability 
was incurred in service.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  


ORDER

Entitlement to service connection for a respiratory 
disability is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



